Citation Nr: 0625120	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  01-09 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for status post neck injury with 
residuals, right upper extremity, from April 7, 2000 to 
November 29, 2005.

2.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for status post neck injury with 
residuals, left upper extremity, from April 7, 2000 to 
November 29, 2005.

3.  Entitlement to an assignment of an initial evaluation in 
excess of 20 percent for status post neck injury with 
residuals, right upper extremity, from November 30, 2005.

4.  Entitlement to an assignment of an initial evaluation in 
excess of 20 percent for status post neck injury with 
residuals, left upper extremity, from November 30, 2005.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to April 
2000.  He also apparently had active service from June 2004 
to November 2005, which has not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Paul, Minnesota, which granted service connection for 
status post neck injury with radiculopathy and initially 
assigned a 10 percent rating.  By rating decision in 
September 2001, the RO granted separate 10 percent ratings 
for the right upper extremity (RUE) and the left upper 
extremity (LUE) for status post neck injury with weakness.  
The Board denied the appeal in January 2003 and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court), which vacated the January 2003 Board 
decision and remanded the portion of the decision, which 
concluded that the veteran was not entitled to a rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8512.  In turn, the Board 
remanded the appeal in October 2005 to the RO via the Appeals 
Management Center (AMC) for procedural and evidentiary 
issues.  A review of the record reveals full compliance with 
the remand; accordingly, the Board may proceed with its 
review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  




FINDINGS OF FACT

1.  Status post neck injury with residuals, of the right 
upper extremity is manifested by fine tremors, moderate to 
severe weakness of the interossei muscles of the hand, and a 
marked decrease of strength in finger adduction and 
abduction, representative of no greater than mild incomplete 
paralysis of the lower radicular group; the disability is not 
productive of limited motion in the joints of the hand, pain, 
or sensory loss.  

2.  Status post neck injury with residuals, of the left upper 
extremity is manifested by fine tremors, moderate to severe 
weakness of the interossei muscles of the hand, and a marked 
decrease of strength in finger adduction and abduction, 
representative of no greater than mild incomplete paralysis 
of the lower radicular group; the disability is not 
productive of limited motion in the joints of the hand, pain, 
or sensory loss.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for 
status post neck injury with weakness, right upper extremity, 
have been met from April 7, 2000 to November 29, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic 
Code 8512 (2005).

2.  The criteria for an initial 20 percent evaluation for 
status post neck injury with weakness, left upper extremity, 
have been met from April 7, 2000 to November 29, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic 
Code 8512 (2005).

3.  The criteria for an initial evaluation in excess of 20 
percent for status post neck injury with weakness, right 
upper extremity, have not been met from November 30, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic 
Code 8512 (2005).

4.  The criteria for an initial evaluation in excess of 20 
percent for status post neck injury with weakness, left upper 
extremity, have not been met from November 30, 2005.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic 
Code 8512 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in February 2001.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in August 2000, which was 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.

The Appeals Management Center sent an additional duty to 
assist notice to the veteran in October 2005.  The February 
2001 VCAA notice letter and the October 2005 duty to assist 
letter collectively comply with the four requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that they 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claims; 
(2) inform the claimant about the information and evidence 
the claimant is expected to provide; (3) inform the claimant 
about the information and evidence that VA will attempt to 
provide on his behalf; and (4) request the claimant provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Although 
the letters do not use the precise language of the fourth 
element, they do advise the claimant to submit evidence 
showing the status of his disabilities and that he should 
identify or submit all relevant medical records.  Fairly 
read, the February 2001 and October 2005 letters comply with 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, the veteran was not informed of the 
veteran's status, the degree of disability, and effective 
date.  Despite the exclusion of these elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In that regard, the veteran's 
status as an honorably discharged veteran has been 
established, as have the existence of his disabilities and a 
connection between the veteran's service and the 
disabilities.  Although the notice letters did not explicitly 
address the element of degree of disability, the veteran has 
been advised of this element and all pertinent regulations 
concerning his disabilities in the statement of the case and 
supplemental statements of the case.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran).  Since the 
veteran has been assigned the earliest effective date 
permissible by law, one day after his separation from 
service, he has not been prejudiced.  In sum, the lack of 
notice has no prejudicial consequence.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  VA 
scheduled the veteran for VA examinations, which addressed 
the current level of disability due to the veteran's service-
connected disabilities.  There is sufficient medical evidence 
of record to make a decision on the claims on appeal.   

Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity 
occasioned by the current level of disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To determine the current 
level of impairment, the disability must be evaluated in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in equipoise or in support of the claim, it is allowed.  
Id.  When a reasonable doubt arises regarding the claim, 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3 (2005).  

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to another disease that is closely related, in which 
the functions affected, the anatomical location and 
symptomatology are all closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2005).  See Lendenmann v. Principi, 3 Vet. App. 345, 
349-50 (1992); Pernorio, 2 Vet. App. at 629 (1992).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognized actually painful, unstable, or malaligned 
joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The veteran's status post neck injury with residuals of the 
right upper extremity and status post neck injury with 
residuals of the left upper extremity are rated separately at 
10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5309 
(Muscle Group IX Intrinsic muscles of hand) - 5293 
(Intervertebral disc syndrome) from April 7, 2000 to November 
29, 2005.

During the pendency of the veteran's appeal the regulations 
pertaining to the evaluation of spinal disabilities have 
twice been amended.  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454- 
51456 (Aug. 27, 2003) (effective September 26, 2003).  
Effective September 23, 2002, Diagnostic Code 5293 relating 
to intervertebral disc syndrome was amended. 67 Fed. Reg. 
54345-49.  When amended regulations expressly state an 
effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded.  
38 U.S.C.A. 
§ 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendment discussed 
above has a specified effective date without provision for 
retroactive application, it may not be applied prior to its 
effective date.  However, as of the effective date, there is 
nothing in the applicable law and regulations, to include the 
cited legal authority that precludes the Board from applying 
whichever version of the rating criteria is more favorable to 
the veteran.

Prior to the revision effective September 23, 2002, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 provided a 10 percent rating 
for mild intervertebral disc syndrome.  Moderate 
intervertebral syndrome with recurring attacks warranted a 20 
percent evaluation.  A 40 percent evaluation was warranted 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation 
required pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy (that 
is, with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseases disc) and little 
intermittent relief.

As to the amendments to the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, a 
40 percent disability rating was warranted when there were 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  An 
incapacitating episode was defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  An evaluation could be had either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining separate evaluations of the chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities under 38 C.F.R. § 
4.25, whichever method resulted in the higher evaluation.

As noted above, effective September 26, 2003, the General 
Rating Formula for Diseases and Injuries of the spine were 
changed again to provide for the evaluation of all spine 
disabilities, unless the disability is rated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243).  
The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 to 100 percent 
evaluation for unfavorable ankylosis of the spine. Diagnostic 
Code 5243 provides that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Disease and Injuries of the Spine, 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are rated separately, under an 
appropriate diagnostic code.  The incapacitating episode 
rating scheme set forth in Diagnostic Code 5243 provides for 
no higher than a 60 percent rating and is nearly the same as 
that utilized in the 2002 changes.

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episode) a 100 percent rating is 
warranted when there is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is warranted when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 30 percent 
rating is warranted when there is forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 20 percent rating is warranted 
when there is forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
warranted when there is forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

For VA compensation purposes, normal forward flexion of the 
cervical spine is 0 to 45 degrees, extension is 0 to 45 
degrees, left and right lateral flexion are 0 to 45 degrees, 
and left and right lateral rotation are 0 to 80 degrees.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) 
(2005).

Under the most recent revised criteria for rating spine 
disabilities, intervertebral disc syndrome continues to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 20 percent evaluation is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  An evaluation of 40 percent 
requires intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A 60 percent rating 
was assigned when the veteran experienced incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.

A Note to revised Diagnostic Code 5293 provides that an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The Note also provides that "chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome which are present constantly, or nearly so.

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2005).  

The veteran's status post neck injury with residuals of the 
right upper extremity and status post neck injury with 
residuals of the left upper extremity are rated separately at 
10 percent under 38 C.F.R. § 4.124a, Diagnostic Codes 5309 - 
8512 (Paralysis of lower radicular group) from November 30, 
2005.

Under Code 8512, a 20 percent rating may be assigned for mild 
incomplete paralysis of the minor or major lower radicular 
group.  A 30 percent rating requires moderate incomplete 
paralysis of the minor lower radicular group.  A 40 percent 
rating requires moderate incomplete paralysis of the major 
lower radicular group or severe incomplete paralysis of the 
minor lower radicular group.  A 50 percent rating requires 
severe incomplete paralysis of the major lower radicular 
group.  A 60 percent rating requires complete paralysis of 
all intrinsic muscles of the minor hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand).  A 70 percent rating requires complete 
paralysis of all intrinsic muscles of the major hand, and 
some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a, Code 
8512 (Lower radicular).

The term "incomplete paralysis" with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The terms "mild," "moderate" and "severe" are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the 
evidence.  38 C.F.R. § 4.6.

Under Code 5309, the forearm muscles act in strong grasping 
movements and are supplemented by the intrinsic muscles in 
delicate manipulative movements.  Intrinsic muscles of hands: 
Thenar eminence; short flexor, opponens, abductor and 
adductor of thumb; hypothenar eminence; short flexor, 
opponens and abductor of little finger; 4 lumbricales; 4 
dorsal and 3 palmar interossei.  A Note under this Code 
states that the hand is so compact a structure that isolated 
muscle injuries are rare, being nearly always complicated 
with injuries of bones, joints, tendons, etc.  Rate on 
limitation of motion, minimum 10 percent.  38 C.F.R. § 4.73, 
Code 5309.

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  service medical 
records, VA examination reports, and the veteran's 
contentions, as presented in written statements and briefs.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

At the outset, it must be recognized that the assignment of a 
particular diagnostic code is completely dependent on the 
facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and the demonstrated 
symptomatology.  See Tedeschi v. Brown, 7 Vet. App. 411 
(1995).  In this particular case, the disabilities of status 
post neck injury with residuals of both the right and left 
upper extremities are most appropriately evaluated under 
38 C.F.R. § 4.124a, Diagnostic Code 8512 instead of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 or 38 C.F.R. § 4.73, Diagnostic 
Code 5309.  In this regard, the interpretation of the January 
1995 and March 1996 MRI (magnetic resonance imaging) of the 
cervical spine indicated a normal cervical spine, i.e. there 
was no evidence of disc herniation, thecal sac abnormalities, 
or foraminal stenosis.  Muscle spasms over the cervical spine 
have not been discerned clinically or electronically.  An 
electrodiagnostic report done in February 1999 reflects that 
the absence of paraspinal abnormalities prevented the 
definitive electrical diagnosis of radiculopathy.  The 
results of the 1999 electrodiagnostic report were noted to be 
essentially unchanged from electromyography done in 1996.  At 
the most recent VA examination, the veteran also denied 
having radicular symptoms.  It is also significant that 
normal range of motion of the cervical spine has been 
demonstrated consistently, as reported in 1999, 2000 and 
2005.  The veteran's current diagnosis is residuals to 
include paralysis of lower radicular groups, intrinsic 
muscles of the hands, and fine tremors, bilateral hands.  
Based on the veteran's history, his current diagnosis, and 
objective findings over a number of years, the Board 
concludes that without disc pathology, evaluation under 
Diagnostic Code 8512 for neurological disability is most 
appropriate.  As the veteran suffered no muscle injury to the 
hand or forearm, but instead injury to the cervical area, a 
rating based on injury to Muscle Group IX is also not 
appropriate.

Turning first to the period from April 7, 2000 to November 
29, 2005, a review of the record indicates that an increase 
to 20 percent is warranted for the service-connected status 
post neck injury with residuals in the right upper extremity.  
An increase to 20 percent for left upper extremity weakness 
is also warranted.  During this period the veteran 
subjectively complained of marked decreased strength in both 
hands, shooting pains from his neck down his right arm, and 
the arm going completely limp for a few seconds, 2-3 times a 
year, and bilateral hand weakness and numbness in the right 
arm and shoulder.  He reported losing his grip suddenly, no 
longer being able to do pull-ups, and having difficulty 
opposing his thumb and gripping objects like keys.  While the 
Board finds that there is subjective support for the 
veteran's general characterization of his disability, the 
question of where his disability fits into the rating 
criteria also requires careful consideration of the objective 
evidence.  

Electrodiagnostic studies demonstrated the veteran has non-
localizable ulnar motor neuropathy with axonal loss and 
superimposed chronic neuropathy of bilateral upper 
extremities.  Clinical evaluation in June 2001 revealed 
muscle wasting of intrinsic musculature and the hypothenar 
area of both hands, brief fasciculation of the right first 
dorsal interossei, and distal tremor of fingers in both 
hands.  Muscle strength was 3/5 for bilateral hand intrinsics 
and 4/5 for grip strength.   A neurological examiner in March 
2001 generally noted the same findings; he opined that the 
veteran's neuropathic symptoms were mild.  In sum, the record 
indicates during the period from April 7, 2000 to November 
29, 2005, the disabilities of status post neck injury with 
residuals, both the right and left upper extremities are 
representative of no greater than mild incomplete paralysis 
of the lower radicular group.  In this regard, the veteran's 
disability appears limited to a mild/moderate decrease in 
muscle strength for bilateral hand intrinsics (3/5) and 
mildly diminished grip strength (4/5).  [NOTE:  3/5 is active 
movement against gravity and 4/5 is active movement against 
gravity and some resistance.  Cf.  5/5 is active movement 
against full resistance without evident fatigue (normal 
muscle strength); 2/5 is active movement of the body part 
with gravity eliminated; 1/5 is a barely detectible flicker 
or trace of contraction; and 0/5 is no muscular contraction 
detected.]  Muscle strength was full in wrist 
flexors/extensors.  The veteran showed no sensory deficit to 
light touch or pinprick.  The neurological examiner in April 
2001 opined that the veteran's neuropathic symptoms were 
mild.  Functionally, the fine tremors and decreased grip 
strength have been shown to impact mildly on the veteran's 
ability to use his right and left hands.  Accordingly, a 20 
percent rating, but no higher, is warranted for each status 
post neck injury with residuals, right upper extremity and 
left upper extremity.

The record shows no significant change in the level of 
disability for the period beginning on November 30, 2005.  
The Board considered the November 2005 examiner's opinion 
that the weakness of the interossei muscles of the hand are 
moderate to severe; however, the remaining muscles of the 
lower radicular group are functioning at full strength and 
display no other evidence of disability.  Specifically, the 
opponens pollicis, grip strength, finger extension and 
flexion, and wrist extension and flexion all demonstrated 
normal strength.  There was no hypothenar eminence or thenar 
eminence atrophy.  Range of motion was all within normal 
limits and without pain in the joints of the hand.  Grip 
strength was noted to be normal.  Finger adduction and 
abduction were the only movements showing a marked decrease 
in strength.  In sum, the overall disability of the lower 
radicular groups of both the left and right upper extremities 
is representative of mild incomplete paralysis of the lower 
radicular group.  Accordingly, 20 percent ratings for the 
veteran's status post neck injury with residuals, right upper 
extremity and left upper extremity, are appropriate and 
increased ratings are not warranted for the period beginning 
on November 30, 2005.

As an additional matter, the evidence presents no record of 
extraordinary factors, such that the service-connected status 
post neck injury with residuals, right upper extremity and 
left upper extremity have markedly interfered with the 
veteran's employment or have required frequent 
hospitalizations.  To the contrary, the record indicates the 
veteran is employed as a mail carrier with no major 
interference with his occupational activities.  No 
hospitalizations associated with status post neck injury with 
residuals, right upper extremity and left upper extremity are 
of record.  In the absence of such factors, the Board is not 
required to discuss any further the possible application of 
38 C.F.R. § 3.321(b)(1) for any of these disabilities.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An initial 20 percent rating for status post neck injury with 
weakness, right upper extremity is granted from April 7, 2000 
to November 29, 2005, subject to the rules and regulations 
governing the payment of VA monetary benefits.

An initial 20 percent rating for status post neck injury with 
weakness, left upper extremity, is granted from April 7, 2000 
to November 29, 2005, subject to the rules and regulations 
governing the payment of VA monetary benefits.

An initial rating in excess of 20 percent for status post 
neck injury with weakness, right upper extremity, is denied 
from November 30, 2005.

An initial rating in excess of 20 percent for status post 
neck injury with weakness, left upper extremity, is denied 
from November 30, 2005.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


